Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              DETAILED ACTION

1. This action is response to the communication filed on 12/14/2021. Claims 1-20 are pending.        
              
                                             Reasons for allowance

	2.The Examiner was persuaded by the arguments filed on 12/14/2021.
	3. With respect to claims 1, 19 and 20, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
4. In additional, for claim 1, the other prior arts of record (in particular, U.S. 20150229977 to Kanigsberg et al. (hereinafter " Kanigsberg'9977"), and U.S. 20120096088 to Fahmy (hereinafter “Fahmy'6088”)), singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. Kanigsberg et al. (U.S. 20150229977) teaches a user might 
5. The same reasoning applies to claims 19-20 mutatis mutandis. Accordingly, claims 1-20 are allowed.
	6. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                               Conclusions

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/         Primary Examiner, Art Unit 2452